                  Case 3:18-cv-04810-JCS Document 118 Filed 05/15/20 Page 1 of 4




      1 James M. Sitkin (SBN 107650)
          jsitkin@sitkinlegal.com
      2 1 Kaiser Plaza, Suite 505
          Oakland, CA 94612
      3 Tel: (415) 318-1048
          Fax: (415) 362-3268
      4
          Justin L. Swidler
      5 jswidler@swartz-legal.com
          Swartz Swidler LLC
      6 1101 Kings Hwy. N. Ste. 402
          Cherry Hill, NJ 08003
      7 Tel: (856) 685-7420
          Fax: (856) 685-7417
      8
          Robert D. Soloff
      9 robert@solofflaw.com
          Robert D. Soloff, P.A.
     10 7805 S.W. 6th Court
          Plantation, FL 33324
     11 Tel: (954) 472-0002
          Fax: (954) 472-0052
     12
          Marc A. Silverman
     13 msilverman@fwblaw.net
          Frank Weinberg Black, P.L.
     14 7805 S.W. 6th Court
          Plantation, FL 33324
     15 Tel: (954) 474-8000
          Fax: (954) 474-9850
     16
     17 Attorneys for Plaintiffs
     18                                     UNITED STATES DISTRICT COURT
     19                                    NORTHERN DISTRICT OF CALIFORNIA
     20
          TANSEER KAZI, et al., individually and on behalf            Case No: 3:18-cv-04810-JCS
     21 of all those similarly situated,
                                                                      NOTICE OF PLAINTIFF’S RENEWED
     22          Plaintiffs,                                          MOTION FOR CLASS CERTIFICATION
                                                                      OF NON-PRODUCTIVE TIME
     23 vs.
                                                                      Date: June 17, 2020
     24 PNC BANK, N.A., et al.                                        Time: 9:30 a.m.
                                                                      Before:Hon. Joseph C. Spero
     25          Defendants.
                                                                      Trial Date:     None Set
     26
     27
     28
29
                   NOTICE OF PLAINTIFF’S RENEWED MOTION . FOR CLASS CERTIFICATION – CASE NO.: 3:18-CV-04810-JCS
30
                  Case 3:18-cv-04810-JCS Document 118 Filed 05/15/20 Page 2 of 4




      1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
      2          Please be informed that on June 17, 2020, at 9:30 a.m., or as soon thereafter as counsel may be

      3 heard, in the courtroom of the Honorable Joseph C. Spero, in the above-entitled Court, located at 450
      4 Golden Gate Avenue, San Francisco, California, Plaintiff Linda Scheid (“Plaintiff”) will, and hereby does,
      5 request an Order granting class certification under FRCP 23(b)(3) for the pending Second Amended
      6 Complaint's second through fourth claims for violation of Defendant’s obligation to pay for all time
      7 worked under California Labor Code and Wage Order 4-2001 insofar as training time and derivative
      8 claims, i.e. Defendant’s failure to provide properly itemized pay statements under the California Labor
      9 Code and Wage Order 4-2001, and Defendant’s violation of California’s Unfair Competition Law,
     10 Business and Professions Code § 17200, et seq. The proposed class consists of Mortgage Loan Officers
     11 whom Defendant PNC Bank, N.A., employed in California at any time since January 4, 2017 through
     12 June 30, 2019. In conjunction with such certification, Plaintiff seeks her appointment as class
     13 representative and the appointment of Plaintiff’s counsel, including their law firms, as class counsel. In
     14 addition to this notice, this Motion includes the following concurrently served documents:
     15          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     16          PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF NON-
                 PRODUCTIVE TIME LIMITED TO TRAININGS
     17
                 DECLARATION OF LINDA SCHEID IN SUPPORT OF PLAINTIFF’S RENEWED
     18          MOTION FOR CLASS CERTIFICATION OF CLAIMS FOR NON-PRODUCTIVE
                 TIME LIMITED TO TRAININGS
     19
     20          DECLARATION OF JUSTIN L. SWIDLER IN SUPPORT OF PLAINTIFF’S
                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S
     21          RENEWED MOTION FOR CLASS CERTIFICATION OF CLAIMS FOR NON-
                 PRODUCTIVE TIME LIMITED TO TRAININGS
     22
     23          Plaintiffs also request that the Court take judicial notice of all pleadings, papers, and records on
     24 file herein.
     25
                 That common issues predominate, the number of putative class members renders joinder
     26
          impractical, the typicality of Plaintiff’s claims, Plaintiff and her counsel are adequate to represent the
     27
          proposed class, and that a class action would be superior to individual lawsuits and is manageable
     28
29        support granting the motion.

30
                                                                1
                    NOTICE OF PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION – CASE NO.: 3:18-CV-04810-JCS
                 Case 3:18-cv-04810-JCS Document 118 Filed 05/15/20 Page 3 of 4




      1
      2
                                                      SWARTZ SWIDLER, LLC.
      3
      4                                               /s/ Justin L. Swidler           .
                                                      Justin L. Swidler, Esq.
      5                                               Attorney for Plaintiff
      6
          Dated: May 15, 2020
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
29

30
                                                             2
                  NOTICE OF PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION – CASE NO.: 3:18-CV-04810-JCS
                 Case 3:18-cv-04810-JCS Document 118 Filed 05/15/20 Page 4 of 4




                                              CERTIFICATE OF SERVICE
      1
      2          I hereby certify that a true and correct copy of the foregoing document was filed with the Court

      3 and electronically served through the CM-ECF system which will send a notification of such filing to all
      4 counsel of record.
      5
      6
      7                                                                By: /s Justin L. Swidler

      8                                                                Justin L. Swidler, Esq.

      9 Dated: May 15, 2020
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
29

30
                                                              3
                   NOTICE OF PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION – CASE NO.: 3:18-CV-04810-JCS
